People v Hernandez (2021 NY Slip Op 07522)





People v Hernandez


2021 NY Slip Op 07522


Decided on December 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 28, 2021

Before: Webber, J.P., Mazzarelli, Gesmer, González, Rodriguez, JJ. 


Ind. No. 2887/17 Appeal No. 14933 Case No. 2018-04313, 2019-5329 

[*1]The People of the State of New York, Respondent,
vJean-Pierre Hernandez, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Robin Richardson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Victoria Muth of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Anne E. Scherzer, J.), rendered August 27, 2018,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 28, 2021
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate Division,
First Department.